Smith, C. J.,
delivered the opinion of the court.
Appellant was convicted in the court below for refusing to point out to an office! attempting to serve a writ of replevin the property therein described, which he is alleged to have then had in his possession or under his control. The evidence introduced is to the effect that a Mr. Hurdle sued out a writ of replevin against appellant for the recovery of a “dark colored, mouse mule,” which writ was placed in the hands of a constable named Douglas for execution, and who called upon appellant therefor and was told by him that the mule was in the possession of a man named Webster, somewhere between Water Valley and Taylor. On the day after the attempt by the constable to execute the writ, a small boy, who was a son of appellant, *153carried a mule, the description of which does not appear, to one of appellant’s neighbors, and told him that the mule belonged to Andrew Johnson, and asked bim to put it in his pasture “until he could trade it off.” This the neighbor declined to do, but, agreed to keep it and work it until called for. The mule was called for some days later by another son of appellant, who carried it out of Lafayette into Pontotoc, county, and it was there found in his possession some days later, who then stated that his father desired to bond the mule. A day or two after the constable attempted to execute the writ', appellant told another of his neighbors that he had sent one of his sons off to trade one of the mules that he had gotten from Hurdle. About the same time he told Hurdle, himself, that he had traded the mule off to a negro named Gfuy Webster, between Water Valley and Taylor.
Conceding for the sake of the argument that the mule referred to in the evidence is the one described in the writ of replevin, the statements made by appellant relative thereto do not disclose that it was in his possession or under his control when called for by the constable, and it does not sufficiently appear that he was a party to the dealings therewith, by his two sons, so that the evidence being insufficient to support the verdict, the peremptory instruction requested by appellant should have been given.
Reversed, and judgment here for appellant.

Reversed.